Foley, J., dissenting: The majority relies on Kincaid v. United States, 682 F.2d 1220, 1226 (5th Cir. 1982), where the court held that Mrs. Kincaid made a gift through an “unequal exchange [that] served to enhance the value of her sons’ voting stock”. The opinion, however, states: “Nor do we agree with petitioner’s contention that his transfers should be characterized as enhancements of his sons’ existent partnership interests.” Majority op. p. 385 The holding in this case is premised on Kincaid. The majority opinion, however, rejects petitioner’s contention, which is the essence of the Kincaid holding, and fails to explain why the result in this case should be different from that in Kincaid. Accordingly, I respectfully dissent.